NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0124n.06

                                        Case No. 20-1500

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

  UNITED STATES OF AMERICA,                          )
                                                                                      FILED
                                                                                Mar 09, 2021
                                                     )
                                                                            DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                          )
                                                     )
                 v.                                  )     ON APPEAL FROM THE
                                                     )     UNITED STATES DISTRICT
  MAURICE SCOTT,                                     )     COURT FOR THE WESTERN
                                                     )     DISTRICT OF MICHIGAN
        Defendant-Appellant.                         )
                                                     )

Before: BATCHELDER, MOORE, and BUSH, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. On three separate occasions, Maurice Scott

sold methamphetamine to a confidential informant conducting controlled buys for the DEA, which

measured the total quantity as 281.4 grams and the qualities as 100%, 86%, and 66% pure. Scott

pleaded guilty to distributing 50 grams or more of methamphetamine, 21 U.S.C. § 841(a)(1) &

(b)(1)(A), but for sentencing purposes, he challenged the DEA’s drug purity determination and he

offered to provide information towards a “safety valve” proffer, U.S.S.G. § 5C1.2.

       Because Scott believed, based on his experience with methamphetamine, that the reported

purity was incorrect, he moved the district court to order it retested. Scott did not suggest any

problem with the lab’s instrumentation, testing protocol, or personnel. Nor did he elaborate on his

“experience” or explain the basis for his subjective belief. In fact, he did not even provide an

affidavit. The entire claim was presented by his attorney. The court denied the motion.

       When Scott met with case agents for the safety-valve proffer, he identified his supplier by

name (“Mingo”), along with a physical description and where they had met, but when pressed for

more, he could not or would not answer. The agents thought he was lying, told him so, and
Case No. 20-1500, United States v. Scott


continued to question him until Scott abruptly ended the interview. Because the agents thought

Scott was not sufficiently honest or forthcoming, they denied him the safety-valve proffer.

         Scott raised both issues at the sentencing hearing but could not persuade the court. On the

drug-purity issue, which the court had already rejected when it denied Scott’s motion for retesting,

the court added that even if all the methamphetamine were only 66% pure, the equivalency amount

would still have been above 3,000 and resulted in the same base-offense level. On the safety-valve

issue, the government called the case agent to testify about the interview, and introduced his notes

from the interview, to support its assertion that Scott “has not provided any information whatsoever

about the offense in this case and [Scott] cut off the interview after telling the agents about some

guy named Mingo that he met in Chicago a year prior to the offense.” The court explained that

the § 5C1.2 safety-valve requires the defendant to act affirmatively to provide information to the

government’s satisfaction, found that Scott had provided “substantively no meaningful disclosure

of any kind,” and concluded that Scott was not entitled to the benefit of the safety valve.1

         The court set the base offense level at 32, deducted three levels for acceptance of

responsibility for a total offense level of 29, which, with a criminal history category of II, yielded

an advisory guideline range of 97-121 months in prison. But this offense has a statutory mandatory

minimum of 120 months. The court considered the § 3553 factors, expressed its regret that Scott

had not seized the safety-valve opportunity, and sentenced him to 120 months.

         On appeal, Scott argues that the district court erred by denying him safety-valve relief

because, he claims, he provided the government with all the information he possessed. But as the



         1
            It perhaps bears mention that U.S.S.G. § 5C1.2(a)(1) requires that “the defendant does not have more than
1 criminal history point,” whereas Scott had three (3) criminal history points, meaning that Scott was technically
ineligible for the § 5C1.2 safety valve, pursuant to the Guidelines. The court explained, however, that its “practice
has been [that,] if the safety valve is established by statute as amended in the First Step Act, the [c]ourt would often
apply a variance to address that on the guideline side of the ledger.” Therefore, while the sentencing court referred to
this as a consideration of the “safety valve,” and we have done likewise for consistency, this was an analysis under 18
U.S.C. 3553(f), for which Scott would have been eligible had he complied.
                                                           2
Case No. 20-1500, United States v. Scott


government proved at the sentencing hearing, without any evidence to the contrary, Scott ended

the § 5C1.2 interview before they had even discussed the events underlying his conviction much

less any events or offenses that were part of the same course of conduct or common scheme or

plan. That is, Scott’s claim that he provided all the information he possessed is demonstrably and

unequivocally untrue. Moreover, when providing information to the government under § 5C1.2,

the defendant must provide any and all information he has about the offense of conviction, relevant

conduct, or any offenses that were part of the same course of conduct or common scheme. United

States v. Barron, 940 F.3d 903, 917 (6th Cir. 2019). This is a “greater [requirement] than [that]

for an acceptance of responsibility reduction”; it “clearly requires an affirmative act by the

defendant [to] truthfully disclos[e] all the information he possesses,” which is “more than merely

answer[ing] all questions posed by the government.” Id. (quotation marks, alterations, and

citations omitted). Scott fell well short of this requirement.

       Scott also argues that the court abused its discretion by denying his motion to retest the

seized methamphetamine. Following the same approach that he took in the district court, Scott’s

attorney claims that “based on [Scott’s] knowledge and experience,” “the drug quantity reported

by the lab was inaccurate.” But, as in the district court, this is just an attorney’s conjecture; Scott

has provided no affidavit or testimony to state that this is truly his belief, to reveal the “knowledge

and experience” that would inform this belief, or to describe exactly how that knowledge and

experience make this belief reasonable, and not merely idle speculation. It also bears recognizing

that, in its denial order, the district court offered that Scott would have the opportunity to provide

such testimony at the sentencing hearing. Scott did not do so.

       We AFFIRM the judgment of the district court.




                                                  3